Citation Nr: 1431944	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).

2. Entitlement to an evaluation in excess of 10 percent for abdominal neuralgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION


The Veteran served on active duty from March 1977 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter was previously before the Board in June 2012, at which time it was remanded for further development.  It is now returned to the Board.

In March 2011, the Veteran was scheduled to testify at a Board hearing at the RO pursuant to her September 2009 request for such a hearing.  However, the record shows that she failed to report.

The issue of entitlement to service connection for a hysterectomy, claimed as secondary to service-connected abdominal neuralgia was been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a general medical examination in July 2012.  A note in the July 2012 examination report indicates that a general medical examination is not meant "to elicit the detailed information about specific conditions that is necessary for rating purposes."  Moreover, a review of the report reveals that the examiner addressed the etiology of the Veteran's abdominal neuralgia rather than the current symptoms and level of disability.  The Board notes that the Veteran's disability is not specifically listed in the rating schedule.  In cases where the disability is rated analogous to a disability it is helpful for the examiner to identify the symptoms attributable to the service-connected disability to the extent possible.  A more thorough examination is required in order to properly assign a disability rating to the Veteran's abdominal neuralgia.

In June 2012, the Board found that the Veteran's claim for entitlement to a TDIU was inextricably intertwined with a raised claim of entitlement to service connection for hysterectomy as secondary to the service-connected abdominal neuralgia.  The claim of service connection has not been adjudicated by the RO.  Consequently, the Board finds that entitlement to a TDIU must be remanded for development and adjudication contemporaneous to that of the Veteran's claim for service connection and increased rating. 

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be scheduled for a VA disability examination to determine the level of disability of her service-connected abdominal neuralgia.  The claims file should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

(a) comment on the severity of the signs and symptoms of the abdominal neuralgia. 

(b) specify what symptoms are related to the Veteran's service-connected abdominal neuralgia to include radiculopathy, lumbosacral degenerative disease, and residuals of inguinal hernia repair.  (In a February 2009 VA examination report, a VA examiner stated that the Veteran's right lower extremity radiculopathy was less likely than not related to abdominal neuralgia.  In a March 2009 private treatment record, Dr. Bradley noted that the Veteran had decreased sensation and "radiating" down the right leg and opined that the pain had neuropathic features which was likely due to abdominal wall injury such as what the Veteran described in service.  In August 2007 Dr. Bradley tentatively linked the Veteran's lumbosacral degenerative disease to her abdominal injury. 

A complete rationale for any opinion expressed should be provided.

2. Develop and adjudicate any raised claims for service connection, including entitlement to service connection for a hysterectomy, claimed as secondary to abdominal neuralgia.  

3. Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



